DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the through-hole passes through the passivation layer, the third buffer layer, the second buffer layer, and the gate insulating layer to contact the polysilicon layer; and forming a patterned second transparent electrode on a surface of the passivation layer, wherein the second transparent electrode covers a surface of the through-hole and is electrically connected to the second metal;
In claims 5 and 10, by the limitation of a through hole passing through the passivation layer and gate insulating layer to contact the polysilicon layer, wherein the second transparent electrode covers a surface of the through-hole and is electrically connected to the second metal.
Claims 2-4 depend on claim 1.  Claims 6-9 depend on claim 5.  Claims 11-13 depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         8/11/2021